Fourth Court of Appeals
                                   San Antonio, Texas
                                          August 9, 2017

                                       No. 04-17-00107-CV

                  ZRS SAROSH MANAGEMENT, LLC dba A-Z Food Mart,
                                  Appellants

                                                 v.

      EAST CENTRAL INDEPENDENT SCHOOL DISTRICT and Roderick Sanchez,
         Development Director of the City of San Antonio, in His Official Capacity,
                                        Appellees

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CI16430
                         Honorable David A. Canales, Judge Presiding


                                          ORDER
        The clerk’s record was due on July 31, 2017. The district clerk has filed a notification of
late record stating that the clerk’s record has not been filed because appellant has failed to pay or
make arrangements to pay the clerk’s fee for preparing the record and appellant is not entitled to
appeal without paying the fee.

        Accordingly, it is ORDERED that appellant provide written proof to this court within ten
days of the date of this order that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the clerk’s
fee. If appellant fails to respond within the time provided, this appeal may be dismissed for want
of prosecution. See TEX. R. APP. P. 37.3(b).

                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2017.

                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk